IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-18-00301-CR

                             IN RE JARVIS DYWANE TYSON


                                      Original Proceeding



                                MEMORANDUM OPINION



          Jarvis Dywane Tyson’s Petition for Writ of Mandamus, filed on September 24,

2018, is denied.1

                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed October 10, 2018
Do not publish
[OT06]



1
    Tyson’s motion “Following Mandamus Action Motion in Arrest of Judgment” is dismissed as moot.